J-S53014-20
J-S53015-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA :                 IN THE SUPERIOR COURT OF
                             :                      PENNSYLVANIA
                             :
         v.                  :
                             :
                             :
LARRY SAMUELS                :
                             :
              Appellant      :                 No. 627 EDA 2020

        Appeal from the Judgment of Sentence Entered June 5, 2018
       In the Court of Common Pleas of Montgomery County Criminal
                Division at No(s): CP-46-CR-0006041-2015


COMMONWEALTH OF PENNSYLVANIA :                 IN THE SUPERIOR COURT OF
                             :                      PENNSYLVANIA
                             :
          v.                 :
                             :
                             :
 LARRY SAMUELS               :
                             :
               Appellant     :                 No. 628 EDA 2020

        Appeal from the Judgment of Sentence Entered June 5, 2018
       In the Court of Common Pleas of Montgomery County Criminal
                Division at No(s): CP-46-CR-0005275-2016


BEFORE:      SHOGAN, J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY SHOGAN, J.:                            FILED: MAY 7, 2021

        Appellant, Larry Samuels, appeals from the judgments of sentence

imposed following a stipulated bench trial in two underlying court of common

pleas matters. Each appeal has been given a separate Superior Court docket

number: 627 EDA 2020, corresponding to CP-46-CR-0006041-2015, and 628
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S53014-20
J-S53015-20


EDA 2020, corresponding to CP-46-CR-0005275-2016. The appeals include

identical issues and briefs, and a single trial court opinion disposed of both

matters.    As such, we sua sponte consolidate these matters pursuant to

Pa.R.A.P. 513 and address them concurrently.

       The trial court summarized the factual and procedural history, as

follows:
              Appellant . . . appeals nunc pro tunc from the judgment of
       sentence imposed on June 5, 2018, following a stipulated bench
       trial, at the conclusion of which he was convicted of numerous
       counts of burglary–overnight accommodation, person present and
       theft by unlawful taking or disposition, one count of criminal
       attempt and multiple counts of criminal mischief.[1]       These
       convictions arose from [Appellant’s] commission of a string of
       overnight residential burglaries spanning Montgomery, Bucks, . . .
       Chester, Delaware, and Philadelphia Counties.          On appeal,
       [Appellant] challenges the denial of his motion to suppress, and
       raises challenges to trial counsel’s stewardship.

              A two-day suppression hearing was held on February 12,
       2018 and on February 27, 2018. Subsequently, this [c]ourt issued
       its Findings of Facts and Conclusions of Law and a Supplemental
       Findings of Facts and Conclusions of Law on March 20, 2018 and
       on April 3, 2018, respectively. Suppression was denied.

              On June 1, 2018, [Appellant] proceeded to a stipulated non-
       jury trial where [Appellant] stipulated to the facts as set forth by
       the Commonwealth[:]

              Since July of 2014, there was a joint task force
              investigation involving multiple police departments in
              Montgomery,      Bucks,   Delaware,      and   Chester
              [C]ounties . . . and the City of Philadelphia,
              Pennsylvania.

              The affiant, Jim McClelland, is a member of that task
              force and was involved in the investigation of over 100
____________________________________________


1   18 Pa.C.S. §§ 3502(a)(ii), 3921(a), 901(a), and 3304, respectively.

                                         -2-
J-S53014-20
J-S53015-20

          residential burglaries with similar modus operandi,
          which were identified spanning through Montgomery,
          Philadelphia,   Bucks,     Delaware     and      Chester
          [C]ounties. The investigation was focused on an
          unusual and very specific style of crime patter[n] of
          overnight, occupied residential burglaries that all
          occurred within walking distance of SEPTA Regional
          Rail Line stations. Typically, several houses were
          burglarized each night in a close proximity in the same
          time frame. Typically, the homes were entered by
          either unlocked windows or doors; sometimes screens
          were cut, that being the only sign of any forced entry.
          The items that were typically taken were cash, Apple
          electronic devices, laptops, cell phones[,] and purses.
          The actor would frequently eat [or] take food from the
          homes’ refrigerators and discard the drink containers
          outside. The purses were usually rummaged through
          and discarded in neighboring yards and driveways
          after being emptied of cash and other non-traceable
          valuables. Credit cards were not taken from the
          homes or from the purses that were recovered in the
          yards. Car keys were taken from the homes, and cars
          stolen in several cases.

          One of the main targets of the burglar in this series of
          burglaries appeared to be Apple products, such as
          iPhones, iPads and laptops.

          Apple has [an] application available for its devices
          which allows the owner of a device to search for its
          current location through the Internet. A common
          location was developed from several Apple items
          taken during these burglaries, which would be the
          1800 block of Hart Lane in Philadelphia, Pennsylvania.

          On June 11, 2015, a surveillance camera was installed
          on a telephone pole at Jasper Street and Hart Lane to
          provide[] recorded video surveillance.

     (Stipulated Bench Trial, 6/1/18 pp. 18-22) [Appellant] was
     developed as a suspect, which led police to search 1840 Hart Lane
     pursuant to a warrant. The homeowner and sole occupant of that
     address, Tony Nguyen, consented to a search of his cell phone.
     [Appellant] was arrested at his residence located at 2715 West

                                 -3-
J-S53014-20
J-S53015-20

     Glenwood Avenue in Philadelphia. A search warrant was obtained
     for that location. Additional search warrants were obtained for
     cellular call records and cell tower details for [Appellant’s] cell
     phones and for the physical contents of the cell phone found in his
     residence. The results of these searches revealed a pattern for
     [Appellant’s] phone being in the immediate vicinity during the
     overnight hours of the residential burglaries. The Commonwealth
     went on to detail about 80 attempted and completed burglaries
     committed by [Appellant]. At the conclusion of the stipulated
     bench trial, [Appellant] was found guilty of the aforementioned
     charges.

          On June 5, 2018, [Appellant] was sentenced to an aggregate
     term of 15 to 30 years’ imprisonment. A timely appeal was filed.
     The Pennsylvania Superior Court quashed the direct appeal
     pursuant to Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018).

            Subsequently, [Appellant] filed a pro se PCRA petition on
     July 1, 2019. Counsel was appointed and filed an Amended PCRA
     petition seeking the restoration of [Appellant’s] direct appeal
     rights.    On February 10, 2020, by agreement of the
     Commonwealth, an order was entered restoring [Appellant’s]
     direct appeal rights.

Trial Court Opinion, 5/19/20, at 1–4 (some record references omitted).

     Appellant raises the following issues for appellate review:

          1. Was the Judge’s decision that [Appellant] did not have
     an expectation of privacy at 1840 Hart Lane, Philadelphia,
     Pennsylvania in error?

           2. Was the Judge’s decision that the search warrant for
     1840 Hart Lane was sufficient, despite relying on stale information
     and lacked probable cause, in error?

           3. Was it an error for the Judge not to suppress the
     evidence from both 1840 Hart Lane, Philadelphia, Pennsylvania
     and 2715 West Glenwood Avenue, Philadelphia, Pennsylvania,
     despite deliberately or recklessly including false information?

           4. Did the Judge improperly allow testimony outside of the
     four corners of the warrant for 1840 Hart Lane by accepting
     testimony from Detective [Steven] Fink regarding Robert Green

                                  -4-
J-S53014-20
J-S53015-20

     and the subject of a July 19, 2015 security camera from the 1800
     Hart Lane pole?

            5. Did the Judge improperly allow testimony outside of the
     four corners of the warrant for 2715 West Glenwood Avenue by
     accepting the affiant’s explanation that writing “[Appellant] was
     arrested outside of 2715 Glenwood Avenue” was a mistake, when
     in fact [Appellant] was arrested inside 2715 Glenwood Avenue and
     the affiant failed to inform this to the issuing authority?

           6. Was [Appellant] denied effective assistance of counsel in
     that Trial Counsel failed to properly impeach Detectives [Ronald]
     Cupo and [James] McClelland’s credibility, testimony, false
     statements omissions and information they asserted and provided
     in the search warrants for 1840 Hart Lane and 2715 West
     Glenwood Avenue, as well as, the July 23, 2015 arrest warrant for
     [Appellant] by missing impeachment opportunities and such
     actions prejudiced [Appellant]?

            7. Was [Appellant] denied effective assistance of counsel in
     that Trial Counsel failed to file an omnibus pretrial motion to
     suppress the arrest warrant for [Appellant] and the evidence
     resulting from the arrest warrant because it contained materially
     false statements and it was made with reckless disregard for the
     truth and therefore it was legally insufficient to allow police to
     seize [Appellant] and his property and such actions prejudiced
     [Appellant]?

            8. Was [Appellant] denied effective assistance of Counsel
     in that Trial Counsel failed to request sequestration of the
     Commonwealth witnesses at the Suppression Hearing and any
     subsequent contested hearing, when witnesses testified regarding
     information they either provided or supplied in the search
     warrants for 1840 Hart Lane and/or 2715 Glenwood Avenue
     because they contained numerous material falsehoods and
     information from law enforcement that was changed by another
     officer and all were made with at least reckless disregard for the
     truth and such actions prejudiced [Appellant]?

           9. Was [Appellant] denied effective assistance of counsel in
     that Trial counsel failed to properly investigate the case and call
     potential witnesses that will show that Detective Cupo and
     McClelland acted with reckless disregard and perjuri[ous] conduct


                                  -5-
J-S53014-20
J-S53015-20

      and that [Appellant] had a reasonable expectation of privacy in
      the premises at 1840 Hart Lane?

Appellant’s Brief at 4–7.

      We observe at the outset that Appellant’s issues six through nine,

alleging ineffectiveness of trial counsel, are not reviewable on direct appeal.

See Commonwealth v. Britt, 83 A.3d 198, 203–204 (Pa. Super. 2013)

(“absent either good cause or exceptional circumstances and a waiver of PCRA

review, ineffective assistance of counsel claims must await collateral review”).

The facts of this case do not fall within either category of issues, nor has

Appellant waived PCRA review.        See Appellant’s Brief at 32 (“Appellant

reserves his right to raise these [ineffectiveness] issues upon collateral

review.”).   Therefore, we will not review Appellant’s issues related to trial

counsel’s stewardship and turn to his remaining arguments.

      Appellant first challenges the trial court’s conclusion that he did not have

a reasonable expectation of privacy in the premises located at 1840 Hart Lane.

The principles governing our review are as follows:

      Our analysis begins with the presumption that where a motion to
      suppress has been filed, the burden is on the Commonwealth to
      establish by a preponderance of the evidence that the challenged
      evidence is admissible. If the trial court denies the motion, we
      must determine whether the record supports the trial court’s
      factual findings and whether the legal conclusions drawn
      therefrom are free from error. In so doing, we may consider only
      the evidence of the prosecution and so much of the evidence for
      the defense as remains uncontradicted when read in the context
      of the record as a whole. Where the record supports the findings
      of the suppression court, we are bound by those facts and may
      reverse only if the court erred in reaching its legal conclusions
      based upon the facts.

                                    -6-
J-S53014-20
J-S53015-20

Commonwealth v. Bowmaster, 101 A.3d 789, 792 (Pa. Super. 2014)

(citation omitted). Furthermore, “[i]t is within the suppression court’s sole

province as factfinder to pass on the credibility of witnesses and the weight to

be given their testimony.” Commonwealth v. Elmobdy, 823 A.2d 180, 183

(Pa. Super. 2003) (citation omitted). The suppression court is also entitled

“to believe all, part or none of the evidence presented.” Commonwealth v.

Galendez, 27 A.3d 1042, 1046 (Pa. Super. 2011) (quotation omitted).

             A defendant moving to suppress evidence has the
      preliminary burden of establishing standing and a legitimate
      expectation of privacy.     Standing requires a defendant to
      demonstrate one of the following: (1) his presence on the
      premises at the time of the search and seizure; (2) a possessory
      interest in the evidence improperly seized; (3) that the offense
      charged includes as an essential element the element of
      possession; or (4) a proprietary or possessory interest in the
      searched premises. A defendant must separately establish a
      legitimate expectation of privacy in the area searched or thing
      seized. Whether [a] defendant has a legitimate expectation of
      privacy is a component of the merits analysis of the suppression
      motion.

Commonwealth v. Burton, 973 A.2d 428, 435 (Pa. Super. 2009) (en banc).

The determination of whether defendant has met this burden is made upon

evaluation of the evidence presented by the Commonwealth and the

defendant. Commonwealth v. Maldonado, 14 A.3d 907, 910 (Pa. Super.

2011).

      Instantly, the Commonwealth charged Appellant with the possessory

offense of receiving stolen property.        Thus, Appellant had “automatic

standing”   to   bring   a   suppression   motion   before   the   court.   See


                                    -7-
J-S53014-20
J-S53015-20

Commonwealth v. Enimpah, 106 A.3d 695, 698 (Pa. 2014) (quotation

omitted) (“[I]t is well settled that a defendant charged with a possessory

offense in this Commonwealth has ‘automatic standing’ because the charge

itself alleges an interest sufficient to support a claim under Article I, § 8.”).

In order to prevail on a suppression motion, however, a defendant is required

to separately demonstrate a personal privacy interest in the area searched or

effects seized, and support that such interest was “actual, societally

sanctioned as reasonable, and justifiable.” Commonwealth v. Bostick, 958

A.2d 543, 551 (Pa. Super. 2008) (quoting Commonwealth v. Peterson, 636

A.2d 615, 617 (Pa. 2008)).     “[I]f the evidence of the Commonwealth, the

party with the burden of production, shows the defendant lacked such a

privacy interest,” the Commonwealth “need prove no more.” Enimpah, 106

A.3d at 701–702.

      The trial court concluded that Appellant did not have a reasonable

expectation of privacy in 1840 Hart Lane, reasoning:

      At that time of the [suppression] hearing Mr. [Anthony] Nguyen
      resided in the state prison system. He had previously resided at
      1840 Hart Lane. Mr. Nguyen testified that [Appellant] resided
      there, and he knew [Appellant] had another residence. He
      testified that he did not consent to the police looking at his phone.
      This testimony was not accurate and not worthy of belief on these
      points.

            Mr. Nguyen testified on cross-examination that at the time
      of the warrant he knew that [Appellant] had a second apartment.
      He remembered giving the police a statement on September 18,
      2015, which he signed.

                                     * * *

                                    -8-
J-S53014-20
J-S53015-20

            Detective McClelland testified as a rebuttal witness on behalf
     of the Commonwealth. Detective McClelland had been the one who
     spoke with Mr. Nguyen in July of 2015. Mr. Nguyen told him that
     [Appellant] did live with him for a period of time, earlier in the
     year. He indicated that Mr. Nguyen didn’t remember the exact
     date.

                                    * * *

           The Superior Court of Pennsylvania outlined the following
     factors when determining whether a defendant has a legitimate
     expectation of privacy in another person’s home:

           (1) Possession of a key to the premises;

           (2) Having unlimited access to the premises;

           (3) Storing of clothing or other possessions on the
           premises;

           (4) Involvement in illegal activities conducted on the
           premises;

           (5) Ability to    exclude other persons from the
           premises;

           and

           (6) Expression of a subjective expectation of privacy
           in the premises.

     Bostick at 553 (quoting Commonwealth v. Govens, 632 A.2d
     1316, 1319 (Pa. Super. 1993) (citations omitted)).

           Specifically, a defendant who is more than a “casual visitor”
     to another’s residence “must demonstrate a significant and
     current interest in the searched premises in order to establish an
     expectation of privacy.” Id. at 552-553.

           In this case, this [c]ourt initially determined that [Appellant]
     had standing to bring this motion to suppress.               However,
     [Appellant] lacked a privacy interest in the residence at 1840
     [H]art Lane. He did not have a reasonable expectation of privacy
     in these premises. This [c]ourt based this on the fact that

                                   -9-
J-S53014-20
J-S53015-20

     [Appellant] did not live at 1840 Hart Lane. In fact, he had another
     residence at 2715 West Glenwood Avenue in Philadelphia. There
     was no evidence he actually possessed the key; although there
     was some evidence that he did have access to entry. There was
     no evidence that he stored clothing or any possessions there. It
     may be inferred that he was involved in illegal activity with
     Mr. Nguyen, who did live there.          There was no evidence
     whatsoever that he had any ability to exclude any person from
     that premises, and he did not demonstrate any subject
     expectation of privacy in the premises. Based on these factors,
     this [c]ourt concluded that [Appellant] did not have a reasonable
     expectation of privacy in the search in the premises of 1840 Hart
     Lane. Accordingly, [Appellant] lacked the authority to challenge
     search warrant for 1840 Hart Lane.

            The only evidence presented by [Appellant] that he lived at
     1840 Hart Lane, was through the testimony of Mr. Nguyen, which
     was not credited by this [c]ourt. Rather, the credible testimony
     of Detective McClelland who testified that when he spoke to
     Mr. Nguyen around the time of the search warrant, Mr. Nguyen
     told him that [Appellant] had not been living there, and that it was
     for some time. Accordingly, [Appellant] was unable to show that
     he had a reasonable expectation of privacy in the 1840 Hart Lane
     premises.

Trial Court Opinion, 5/19/20, at 17–22 (record references omitted).

     Appellant contends, however, that he did have a privacy interest in 1840

Hart Lane:

           [I]t was not disputed that at some point, [Appellant] had
     resided at 1840 Hart Lane. The owner Anthony Nguyen testified
     that [Appellant] paid rent and stayed in a room in the back of the
     house. Mr. Nguyen testified that [Appellant] lived there, but had
     moved out when Nguyen’s parents complained about [Appellant’s]
     use of marijuana. Nguyen further testified that even after being
     asked to leave, [Appellant] lived at least part-time at 1840 Hart
     Lane because Nguyen was on house arrest and [Appellant] was
     able to help him with errands.

          The Commonwealth witnesses never dispute that
     [Appellant] resided at 1840 Hart Lane at some point in time.
     Detective James McClelland testified that Nguyen told him that

                                  - 10 -
J-S53014-20
J-S53015-20

      [Appellant] had been living with him at 1840 Hart Lane at a time
      earlier in the year 2015. McClelland also testified that Nguyen
      said [Appellant] had moved out earlier that year.          While
      McClelland’s testimony is contradictory to Nguyen’s testimony, it
      is noteworthy that McClelland remembers this conversation from
      approximately 30 months prior to Trial and this specific
      information is never recorded on any notes or reports prior to
      Trial. This information also does not appear in the written
      statement taken from Nguyen contemporaneously.

            [T]he evidence used to obtain search warrants for 1840 Hart
      Lane see [Appellant] using the property like a true owner.
      Detective Fink testifie[d] that [Appellant] was seen resting on the
      steps in front of 1840 Hart Lane and that [Appellant] was seen
      walking down the sidewalk and turning as if to enter 1840 Hart
      Lane. [Appellant] was seen riding a bike to 1840 Hart Lane,
      opening the door and entering on his own and taking the bike in
      with him. It was testified to that [Appellant] did not have to wait
      for someone to let him in.

           [Finally], keys for 1840 Hart Lane were never found, but the
      same can be said about keys for 2715 West Glenwood Avenue,
      which were never found either.

Appellant’s Brief at 21–22.

      We agree with the trial court that Appellant did not have a reasonable

expectation of privacy in the search of 1840 Hart Lane. First, Appellant places

undue emphasis on the fact that he earlier resided at that residence. It is

undisputed that Appellant lived at a different address when the search warrant

was executed at 1840 Hart Lane. See N.T. (Suppression), 2/12/18, at 19 (the

address attached to Appellant’s driver’s license was “in the City of

Philadelphia . . . Glenwood”); Id. at 57–58 (Detective Fink’s research

disclosed that Appellant’s name was not associated with 1840 Hart Lane); N.T.




                                  - 11 -
J-S53014-20
J-S53015-20

(Suppression), 2/27/18, at 4 (Mr. Nyugen confirmed that Appellant had

another residence).

      Second, the trial court appropriately placed greater weight on the

testimony of Detective McClelland, and discredited Mr. Nguyen’s testimony

regarding   Appellant’s    comings    and    goings    at   1840    Hart   Lane.

Detective McClelland stated that Mr. Nguyen told him in July 2015 that

Appellant lived with him for a period of time, but had moved out prior to the

execution of the search warrant.        N.T. (Suppression), 2/27/18, at 16.

Mr. Nguyen’s testimony was extremely vague as to dates and other specifics

regarding Appellant’s residency at 1840 Hart Lane, however Mr. Nyugen

admitted that his parents banished Appellant from the premises because they

disapproved of Appellant’s lifestyle. Id. at 4–5. “The suppression court has

sole authority to assess the credibility of the witnesses and is entitled to

believe all, part or none of the evidence presented.”       Commonwealth v.

Simmen, 58 A.3d 811, 817 (Pa. Super. 2012) (quotation omitted). We will

not disturb the trial court’s credibility findings on appeal. Id.

      Third, Appellant asserts that the camera pole footage showing him

sitting on the steps on 1840 Hart Lane and, on one occasion, entering the

premises with his bicycle without assistance, indicates that he had unfettered

access to the property. On this point the trial court conceded that the camera

footage demonstrated that Appellant appeared to have some access to the

property and also allowed for an inference that Appellant and Mr. Nguyen may


                                   - 12 -
J-S53014-20
J-S53015-20

have conducted illegal activity on the premises. Nonetheless, by weighing the

other Bostick factors, i.e., Appellant did not have a key to the premises,2 did

not store clothing or any possessions there, had no ability to exclude any

person from that premises, and did not establish any subject expectation of

privacy in the premises, the trial court determined that Appellant did not

demonstrate any reasonable expectation of privacy in the premises.            We

conclude that the trial court correctly balanced the Bostick factors in

assessing Appellant’s authority to challenge the search warrant for 1840 Hart

Lane. Accordingly, there was no error in its legal conclusion that Appellant

lacked a reasonable expectation of privacy for that property.

       Appellant’s next three issues concern the legality of the search warrant

for 1840 Hart Lane. In addition to alleging that the warrants relied on stale

information and included false statements, Appellant contends that the trial

court improperly allowed testimony outside the four corners of the warrants

during the suppression hearing. Appellant’s Brief at 4–5. The trial court did

not address the merits of these arguments because Appellant “did not possess

an expectation of privacy in that residence and lacked legal authority to

challenge the search warrant[s].”          Trial Court Opinion, 5/19/20, at 23–25.



____________________________________________


2 Appellant’s contention that the evidence that he did not have a key to 1840
Hart Lane was not significant because a key also was not discovered for 2715
West Glenwood Avenue does not merit further scrutiny.              Appellant’s
expectation of privacy in 1840 Hart Lane is unrelated to his expectation of
privacy in 2715 West Glenwood Avenue.

                                        - 13 -
J-S53014-20
J-S53015-20

The trial court correctly declined review of these issues. See Enimpah, 106

A.3d 701-702 (“[I]f the evidence of the Commonwealth, the party with the

burden of production, shows the defendant lacked such a privacy interest,”

the Commonwealth “need prove no more.”).

      Appellant’s final reviewable issue concerns the search warrant for 2715

West Glenwood Avenue. Appellant avers that the trial court erred when it

accepted testimony outside the four corners of the warrant that Detective

Cupo arrested Appellant outside of 2715 West Glenwood Avenue when, in fact,

Appellant was arrested inside the premises. Appellant’s Brief at 30. Appellant

asserts that Detective Cupo’s inability to explain the discrepancy indicates that

the detective “either intentionally misled the issuing authority or acted in

reckless disregard of the truth when completing the affidavit of probable

cause.” Id. at 31.

      The trial court resolved this issue, as follows:

            In Pennsylvania . . . at a suppression hearing, a defendant
      can go beyond the four corners of the search warrant and attack
      the affiant’s veracity. “Where a police officer makes a knowing
      misstatement of material fact in [an affidavit in support of an
      application for a search warrant], the warrant is invalid and any
      evidence obtained pursuant to that warrant is inadmissible.”
      Commonwealth v. Minoske, 441 A.2d 414, 418 (Pa. 1982).

            Misstatements of fact will invalidate a search and require
      suppression only if they are deliberate and material.
      Commonwealth v. Tucker, 384 A.2d 938, 944 (Pa. Super. 1978).
      “A material fact is one without which probable cause [forJ search
      would not exist.” Commonwealth v. Clark, 602 A.2d 1323, 1326
      (Pa. Super. 1992). “In deciding whether a misstatement is
      material, the test is not whether the statement strengthens the
      application for the search warrant, but rather whether it is essential

                                   - 14 -
J-S53014-20
J-S53015-20

      to it.” Commonwealth v. Cameron, 445 Pa. Super. 165, 171, 664
      A.2d 1364, 1367 (1995).

            In this case, [Appellant] challenged the 2715 West Glenwood
      Avenue search warrant, arguing that it lacked probable cause at
      the time the issuing authority signed the warrant, and now argues
      that this [c]ourt should have not considered the detective’s
      suppression testimony to supplement the warrant in determining
      whether probable cause existed.

            In this case, based upon the credible testimony of Detective
      Cupo, this [c]ourt did not reweigh the probable cause
      determination made by the issuing authority; rather, this [c]ourt
      was weighing whether Detective Cupo made an intentional
      material misstatement of fact which could invalidate the warrant.
      This [c]ourt ultimately determined that there was no intentional
      material misstatement of fact. The mistake was unintentional;
      therefore, this [c]ourt determined that the warrant would be
      upheld.

Trial Court Opinion, 5/19/20, at 26–27 (record references omitted).

      Based on the evidence presented to it, the trial court concluded that

Detective Cupo did not deliberately misstate the fact in question, and it is not

our province to disturb that finding.   See Simmen, 58 A.3d at 817 (“The

suppression court has sole authority to assess the credibility of the witnesses

and is entitled to believe all, part or none of the evidence presented.”). As

such, we affirm the trial court’s denial of Appellant’s request to suppress the

evidence seized as the result of the execution of the search warrant at

2715 West Glenwood Avenue.

      Judgments of sentence affirmed.




                                   - 15 -
J-S53014-20
J-S53015-20



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/7/21




                          - 16 -